Citation Nr: 1452330	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He also served in the Coast Guard Reserve, with periods of active and inactive duty for training from September 1990 to June 2009.

These matters come before the Board of Veterans' Appeals on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2014.  A transcript of the hearing has been associated with the Veteran's claims file. 

The decision below addresses the Veteran's claims for service connection for lumbar spine and left shoulder disorders.  The remaining claims are addressed in the remand that follows the decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a lumbar spine disorder that had its clinical onset in service or is otherwise related to his period of active duty or to any periods of active or inactive duty for training.  

2.  The Veteran does not have a left shoulder disorder that had its clinical onset in service or is otherwise related to his period of active duty or to any periods of active or inactive duty for training.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a lumbar spine disorder that was incurred or aggravated in service; no such disorder may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The Veteran does not have a left shoulder disorder that was incurred or aggravated in service; no such disorder may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in July 2009, September 2009, and October 2009.  See id.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, his family members, and a fellow service member, as well as post-service treatment records from VA and private treatment providers.  The evidence of record also contains the report of an examination requested by VA and performed in January 2010 and February 2013, with an addendum opinion added in April 2013.  The Board finds that the February 2013 VA examination report and April 2013 addendum are, together, thorough with sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a June 2014 hearing.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term "INACDUTRA" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Presumptive periods do not apply to INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally Hines v. Principi, 18 Vet. App. 227, 240 (2004); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Veteran contends that he has a lumbar spine disorder and a left shoulder disorder that began while he was on active duty or is otherwise etiologically related to his time in service, including to his periods of INACDUTRA with the Coast Guard Reserve.  Service treatment records from the Veteran's active duty from 1968 to 1970 are silent as to any complaints of or treatment for any left shoulder disorder, although the Veteran was seen on one occasion in July 1970 for complaints of back pain while he was dragging a heavy object.  He was given a muscle relaxer at that time.  His August 1970 separation report of medical examination reflects findings of a normal spine, musculoskeletal system, and upper extremities.  On his separation report of medical history, the Veteran responded "Yes" when asked if he experienced back problems, but on examination, he was noted to have no back trouble at the time.  

Subsequent service treatment records reflect that the Veteran's spine, musculoskeletal system, and upper extremities were found to be normal at medical examinations conducted in August 1990, April 1994, April 2006, and March 2007.  At the August 1990 and April 1994 reports of medical history, the Veteran denied experiencing any back or shoulder problems.  At the April 2006 report of medical history, the Veteran stated that a "scope" had been recommended for his left shoulder at one point, but no diagnosis was assigned.  At the March 2007 medical history report, the Veteran reported shoulder problems but denied any ongoing back pain; at that time, no current disability of the left shoulder was observed.  At an October 2008 report of medical examination, the Veteran was found to have a normal musculoskeletal system and normal upper extremities bilaterally, although a notation was made of "history low back pain - resolving."  At a report of medical history conducted at that time, the Veteran reported back and left shoulder problems.  The examiner noted the Veteran's report of experiencing left shoulder pain when "lifting something heavy" five years prior but noted that the condition had resolved.  Similarly, the examiner noted the diagnosis of bulging discs and the Veteran's complaints of back pain following a training run that had worsened with lifting and pulling but found that the pain was "[g]etting better. Will be fine."  

In June 2009, the Veteran was seen during a period of INACDUTRA with complaints of back pain that he reported began when he was bending over to pull on his boots.  He was diagnosed with degenerative disc disease, confirmed by MRI study, and assigned limited duty for five days.  The treatment provider noted that the Veteran was a "Reservist injured in line of duty."  A notice of eligibility filed in June 2009 concerning the Veteran's alleged back disorder reflects the Veteran's report that "This is an ongoing injury which happened on 2 Aug 08 ... while on duty."  

Civilian medical records reflect that the Veteran was seen in October 1994 for complaints of left shoulder pain; at the time, radiological evaluation revealed no fracture or dislocation, and no follow-up treatment is of record.  More recent treatment records from September 2008 reflect that the Veteran was seen in the emergency room for "intractable low back pain" that began when he bent to pick up groceries.  The Veteran reported that he had not felt similar back pain since the age of 16; no mention of any in-service back injury or problems were noted.  He was noted at that time to be "healthy ... very active, exercises all the time."  MRI study revealed diffuse lumbar disc bulges without nerve root impingement.  At a follow-up visit one week later, the Veteran reported that the back pain had begun as stiffness in the back following a run during INACDUTRA.  He stated at that visit that the pain intensified upon picking up grocery bags a few days prior.  The Veteran denied experiencing any shoulder pain.  At that time, he was diagnosed with acute lumbago complicated by degenerative disc disease in the lumbar spine.  The Veteran was again seen in August 2009 for complaints of back pain, which he stated had begun following an August 2008 training run.  He was diagnosed at that time with "lumbar disc/strain."

Also of record are reports from the Veteran's award of SSA benefits, which was made effective as of August 2, 2008.  The disorders for which the Veteran was awarded SSA benefits include "disorders of back" and "other disorders of the musculoskeletal system."  An October 2009 physical residual functional capacity assessment notes the Veteran's diagnosis of low back pain and degenerative disc disease as well as shoulder sprain, although the examiner noted that the Veteran "appears to exaggerate his clinical state."

The Veteran has also submitted letters from private treatment providers addressing the possible etiology of his current disabilities.  In an undated letter, the Veteran's private chiropractor states that the Veteran's current back pain is as "probably as not connected to his military service."  However, the chiropractor does not provide any rationale for this statement.  Similarly, in a May 2014 letter, a private physician stated that the Veteran's back, shoulder, and knee disorders have rendered him "unable to function in day to day to life" and are "as likely as not related to service."  Again, however, no rationale is provided.  In addition, in a June 2014 letter, a different private physician stated that the Veteran's "chronic back pain and polyarthralgia" are "as likely as not to have been caused by military service" but similarly provided no rationale for this conclusion.

The Veteran underwent VA examination in January 2010 and February 2013, with an addendum opinion added in April 2013.  Report of the January 2010 examination of the Veteran's spine reflects a diagnosis of "severe low back pain of unknown etiology."  The examiner stated that there was "insufficient date to warrant a diagnosis" or to explain the Veteran's severe back pain.  An addendum opinion, also dated in January 2010, reflects that the examiner stated that he had "reviewed the C-file, as well as the clearly documented historic thing of recurrent back pain with recovery," but nevertheless opined that there were "no scientific findings recently to corroborate this recurrent muscle problem with his back."  The examiner, however, offered no clear rationale for this finding and did not address the Veteran's contentions regarding his INACDUTRA injury or the continuity of his symptomatology since that time.  

To rectify this deficiency, the Veteran was again provided VA examination in February 2013.  At that time, the examiner diagnosed degenerative disc disease of the lumbar spine and acknowledged the Veteran's contention that he aggravated a pre-existing lumbar spine disorder in the August 2, 2008, INACDUTRA incident.  The examiner thoroughly reviewed the Veteran's medical history, both during and after his periods of active duty and INACDUTRA, and concluded that his back disorder was not aggravated by service.  In so finding, the examiner pointed out that there was no evidence of any back injury during the Veteran's initial period of active duty that was severe enough to cause any chronic disorders that were thereafter aggravated during INACDUTRA.  In the April 2013 addendum opinion, the examiner expanded on this finding, stating that the evidence clearly established that the Veteran had had degenerative joint disease prior to the INACDUTRA incidents in question and that the "true cause" of the disorder is "simple wear and tear and rarely starts from on[e] simple incident.  It is most likely due to a disc that progresses with time."  The examiner concluded that no single incident, including the August 2008 and June 2009 treatments for exacerbations of back pain, involved "any fracture or acute injury that could have caused permanent aggravation."

The examiner also provided diagnosis and etiological opinion concerning the Veteran's claimed left shoulder disorder in the February 2013 VA examination.  At that time, the examiner diagnosed left shoulder strain and acknowledged the Veteran's contention that he initially injured his left shoulder during a period of INACDUTRA in August 2001.  In opining that the current left shoulder strain was not caused or aggravated by any in-service incident, the examiner noted that civilian treatment records documented a left shoulder injury in 1994, which did not occur during a period of active duty or INACDUTRA, but did not reflect any report of injury during the alleged August 2001 timeframe.  The examiner further pointed out that there was no evidence of chronicity, pointing to the October 2008 retirement physical, at which time the Veteran's left shoulder problem was specifically found to have resolved. 

The Veteran has stated on several occasions, including at his April 2014 hearing before the undersigned Veterans Law Judge, that he first developed pain in his back when he "pulled" his back during his period of active duty and that he again experienced pain in August 2008 during a period of INACDUTRA during which he "felt something pop" on bending over to tie his shoes during a training run.  He also reported that he injured his left shoulder while lifting a heavy object during a period of INACDUTRA.  In addition, his wife and daughter have submitted statements attesting to their knowledge of the Veteran's current back and left shoulder complaints.  In addition, his supervising officer during the August 2, 2008, period of INACDUTRA submitted a statement in which he indicated that he knew the Veteran had experienced back pain following a training run, which he believed was "minor ... from tired muscles" but that had worsened over several weeks.

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a lumbar spine disorder or a left shoulder disorder that is etiologically linked to his time in service, to include his periods of INACDUTRA.

In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the February 2013 VA examiner's finding that the Veteran does not have a lumbar spine disorder or a left shoulder disorder that began in or is otherwise linked to service, which findings are supported by the April 2013 addendum opinion.  In so finding, the Board notes first that the February 2013 VA examination and April 2013 addendum opinion contain clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the February 2013 VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current back or left shoulder disorder is etiologically linked to his time in service or was aggravated by any incident in service, to include the INACDUTRA incidents.  Although it is clear that the Veteran currently has degenerative disc disease of the lumbar spine and left shoulder strain, the VA examiner found, upon record review and examination-including consideration of the Veteran's contentions regarding the continuity of symptomatology from the INACDUTRA incidents to the present-that his current degenerative disc disease of the lumbar spine and left shoulder strain are not etiologically linked to service, including to his treatments for low back pain during periods of INACDUTRA.

For the reasons set forth herein, the Board is satisfied that the February 2013 and April 2013 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessments of the Veteran's private treatment providers concerning the etiology of his current degenerative disc disease of the lumbar spine and left shoulder strain.  In that connection, the Board notes that with regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).  Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In this case, the strongest evidence in favor of the Veteran's claims are the statements from his private treatment providers, including one undated letter and statements dated in May and June 2014, indicating that the Veteran's current low back and shoulder complaints are likely related to service.  However, as noted above, to the extent that the private physicians associated the Veteran's low back and left shoulder disorders to service, these conclusions are unsupported by any rationale or explanation of the physicians' reasoning.  See Gabrielson, 7 Vet. App. at 40.  The Board finds that the statements from the private physicians are outweighed by the medical evidence from the February 2013 and April 2013 VA examiner's well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran's degenerative disc disease of the lumbar spine and left shoulder strain are not etiologically linked to his time in service.  In arriving at this negative opinion, the VA examiner considered the Veteran's contentions concerning the etiology of his shoulder and low back complaints but nevertheless concluded that the Veteran's current degenerative disc disease of the lumbar spine and left shoulder strain were not likely due to or aggravated by any incidents of service, to include INACDUTRA.  

Given the failure of the private physicians to provide anything more than mere conclusory statements concerning a relationship between the Veteran's low back and left shoulder disorders and service, and in light of the well-reasoned opinions offered by the VA examiner in February 2013 and April 2013, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The February 2013 and April 2013 VA examiner provided reports that fully considered the Veteran's history and assertions, set out her findings in detail, and contained an explanation for her conclusions.  Thus, the Board relies upon the February 2013 and April 2013 VA examiner's opinions in making its determination.  As discussed above, the February 2013 and April 2013 VA examination reports specifically addressed causation, clearly indicating that the Veteran's current degenerative disc disease of the lumbar spine and left shoulder strain are not related to service.  The examiner offered a clear and well-reasoned rationale for these opinions, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the February 2013 and April 2013 VA examiner's opinion is of greater weight than the conclusory statements offered by the private physicians in May and June 2014.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that pain may represent the onset of orthopedic disability is commonly known and, therefore, the Veteran's testimony that the degenerative changes in his lumbar spine and left shoulder are related to his in-service low back and left shoulder complaints has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2013 VA examination report with addendum more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

To the extent the Veteran's contentions can be construed as a claim of continuity of back and left shoulder symptoms since service, they are not persuasive.  The low back pain during active duty appeared acute.  The Veteran denied having any back problems on subsequent reports of medical history  The Veteran was seen for low back pain on two occasions during periods of INACDUTRA.  However, at the September 2008 private treatment visit, the Veteran reported that he had not had similar back pain since the age of 16; no reference was made to the August 2008 incident, and he was seen on an emergent basis only after he had injured his back lifting and pulling heavy grocery bags.  Further, on a separation medical examination in October 2008-only two months after the first incident-the Veteran was noted to have a normal spine and musculoskeletal system and was found to be improving.  Further, regarding his left shoulder, despite the Veteran's contentions regarding continuity of symptomatology, the Board notes that he was never seen during service, either on active duty or INACDUTRA, for any complaints of left shoulder problems.  His upper extremities and musculoskeletal system were consistently found to be normal, and at the October 2008 report of medical history, he complained only of having left shoulder pain five years prior that had resolved.  His current claims of continuous symptoms are thus not convincing.  

In this case, the Board accepts the February 2013 and April 2013 VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the February 2013 and April 2013 VA examiner's opinions are based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the February 2013 and April 2013 VA examiner's opinions are the most probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the VA examiner reviewed the record, including the Veteran's contentions concerning the onset of back and left shoulder pain during periods of INACDUTRA; examined the Veteran; and concluded that the Veteran's current degenerative disc disease of the lumbar spine and left shoulder strain are not likely related to service, including to the INACDUTRA incidents.  The examiner offered a clear rationale for these conclusions, based not only on the Veteran's contentions but on the evidence as set forth in his service and VA treatment history as well as on the examiner's own medical expertise.  Thus, the Board finds that the Veteran's claims must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder and a left shoulder disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.


REMAND

There are no records of any complaints of knee pain during the Veteran's period of active duty or during INACDUTRA.  A separation report of medical examination conducted in October 2008 reflects a finding of a normal musculoskeletal system and normal lower extremities bilaterally, although the Veteran indicated in his report of medical history that he had knee pain.  The physician conducting the examination noted, however, that the Veteran had undergone bilateral arthroscopies of the knees "more than 20 years ago - doing well."  Civilian treatment records reflect that he was seen in October 1993 for knee pain following a work injury and underwent knee arthroscopies in June 1994 and October 1995 following a diagnosis of bilateral torn medial meniscus and chondromalacia patella.

In addition, the Veteran submitted a statement from a private treatment provider dated in May 2014, in which the physician stated that the Veteran's current knee disorders are related to his time in service.  A second physician stated in June 2014 that the Veteran's "polyarthralgia" are related to service.  Further, the Veteran has provided multiple statements to VA in support of his claim.  At his April 2014 hearing before the undersigned Veterans Law Judge, the Veteran reported that he first injured his knees during a civilian job but that the injuries were worsened by experiences incurred during periods of INACDUTA.  

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran must be afforded VA examination in order to obtain current a diagnosis based on both an examination and a thorough review of the claims file.  Specifically, the Veteran must be afforded orthopedic evaluation of his knees in order to determine the current diagnosis or diagnoses of any bilateral knee disorder found to be present.  The examiner must provide a medical nexus opinion with respect to any identified knee disorder found to be present and must include a well-reasoned medical opinion addressing the onset of any diagnosed bilateral knee disorder and the medical probabilities that any such disability is related to or was aggravated by the Veteran's time in service, particularly in light of his contentions regarding the worsening of symptoms following a period of INACDUTRA and the statements of private physicians in May and June 2014 addressing the possible etiology of his current knee disorders.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

Regarding the Veteran's claim for entitlement to a TDIU, the Veteran has submitted multiple letters from private physicians indicating that he is unable to work.  Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Thus, on remand the agency of original jurisdiction (AOJ) must ensure that the VA examination directed above includes a medical opinion concerning whether the Veteran's bilateral knee disorder, without consideration of any other disabilities, precludes him from performing substantially gainful employment.

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any knee disability.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The diagnosis or diagnoses must be based on examination findings, all available medical records, and any special testing deemed appropriate.  

For each knee disability found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service, was aggravated in service (permanent increase in severity beyond its natural progress) or is otherwise related to service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner must reconcile all opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  In particular, the examiner must discuss the Veteran's contentions and the statements of private physicians in May and June 2014 concerning the possible etiology of his knee disorders.  If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.  

The examiner must also offer an opinion as to whether, due solely to the Veteran's bilateral knee disorder and without consideration of his age or any other disabilities, he has been precluded from all forms of substantially gainful employment.

2.  After completion of the above, re-adjudicate the Veteran's claim for entitlement to service connection for a bilateral knee disorder and for a TDIU.  Such re-adjudication must also include consideration of any evidence received pursuant to this remand.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


